Citation Nr: 1025239	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for PTSD to 50 percent, 
effective January 17, 2008, the date of claim.  A subsequent 
December 2008 rating decision increased the Veteran's PTSD 
disability rating from 50 percent to 70 percent disabling, 
effective from the date of the Veteran's claim.  Since this 
increase does not constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  The Veteran 
essentially contends that the evaluation assigned for his PTSD 
does not accurately reflect the severity of his disability.

The Veteran was last afforded a VA examination in February 2008, 
however, since that time, the Veteran has stated that his PTSD 
symptomatology has continually gotten worse.  In January 2009, on 
his Substantive Appeal, the Veteran stated that he was having 
suicidal thoughts and was on probation at work due to the number 
of absences due to his PTSD.  The Board notes that the duty to 
assist includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).
Further, the Board notes that the Veteran has reported receiving 
treatment for his PTSD starting in January 2008.  These records 
should be obtained.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records for him pertinent to the claim on 
appeal.  

With any necessary authorization from the 
Veteran, the RO/AMC should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran, which have not been secured 
previously.  The RO/AMC should 
specifically obtain all VA treatment 
records from January 2008 to the present.  
Any response received should be associated 
with the Veteran's claims file.

2.  After obtaining any available 
outstanding treatment records, the RO/AMC 
is requested to schedule the Veteran for a 
VA PTSD examination to determine the 
current severity of his disability.  The 
VA examiner is specifically requested to 
address the following:

a.  Does the Veteran demonstrate gross 
impairment in thought processes or 
communication?

b.  Does the Veteran demonstrate 
persistent delusions or hallucinations?
c.  Does the Veteran demonstrate grossly 
inappropriate behavior?

d.  Is the Veteran in persistent danger of 
hurting himself or others?

e.  Does the Veteran demonstrate 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)?

f.  Does the Veteran demonstrate 
disorientation to time or place?

g.  Does the Veteran demonstrate memory 
loss for names of close relatives, his 
occupation or his own name?

The VA examiner is also requested to 
provide a Global Assessment of Functioning 
score as well as to comment upon the 
impact of the Veteran's PTSD 
symptomatology on his ability to obtain 
and maintain some form of gainful 
employment and its impact on his basic 
daily functioning.  A complete rationale 
for any opinion expressed should be 
provided.

3.  Thereafter, the RO/AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability rating in excess of 70 percent 
disabling should be readjudicated.  If the 
claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).  









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).


